UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-5962 Name of Registrant: Vanguard Variable Insurance Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2011  December 31, 2011 Item 1: Reports to Shareholders Annual Report | December 31, 2011 Vanguard Variable Insurance Fund Balanced Portfolio > A combination of sharp rallies and dispiriting retreats added up to a modestly positive return for the U.S. stock market. > Despite near-record-low interest rates, the U.S. bond market produced a strong 12-month return. > Like their U.S. counterpart, international stock markets experienced high levels of volatility. At year-end, however, markets abroad registered a double-digit negative return. Contents Market Perspective 1 Balanced Portfolio 2 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Market Perspective Dear Planholder, The financial markets are volatile and unpredictable. In 2011, this truism was on vivid display as rallies gave way to retreats and retreats gave way to rallies. Despite the interim turmoil, the U.S. stock market finished the year pretty much where it had started. International stocks struggled. U.S. bonds produced strong returns. This report starts with a brief overview of the financial markets during the past year and moves on to a discussion of your Vanguard portfolio. Although we review the performance of your portfolio individually, we encourage you to examine it in the context of all your investments. We hope it is fulfilling its intended role within an investment program that includes a combination of stock, bond, and money market holdings suitable for your own risk tolerance and long-term goals. Thank you for entrusting your assets to Vanguard. F. William McNabb III Chairman and Chief Executive Officer January 18, 2012 Big dramas and small numbers in the U.S. stock market The broad U.S. stock market finished 2011 with a modestly positive return, a result that seems surprisingly low-key in light of the economic and political dramas that monopolized investors’ attention for much of the year. As yields fell, bonds delivered unexpectedly strong returns Bond returns were also a surprise, mainly because so little was expected of them. At the end of 2010, bond yields hovered near historical lows, suggesting that the scope for further declines—and rallies in bond prices—was limited. During 2011, however, rates moved lower still as investors sought shelter from stock market turmoil. The broad U.S. bond market returned 7.84%. Municipal bonds, which were battered at the end of 2010, produced even stronger returns than taxable bonds in 2011. The returns of the 3-month U.S. Treasury bill and other money market instruments approached 0%, which was consistent with the Federal Reserve Board’s interest rate policy but nevertheless a disappointment for savers. Stock prices rallied and retreated as early optimism about the global economic outlook traded places with anxiety about Europe’s debt crisis and the contentious negotiations in Washington over raising the U.S. debt ceiling to avoid default. The policymaking strife prompted Standard & Poor’s to downgrade the U.S. credit rating. (Vanguard’s confidence in the full faith and credit of the U.S. Treasury remains unshaken.) By year-end, stock prices were again on the rise, with investors refocused on signs of economic improvement. International stock prices finished the year with a double-digit decline. The weaker performance of stocks outside the United States reflected the greater economic and financial challenges in Europe, Japan’s struggles with natural and nuclear disaster, and skittishness about emerging markets. Market Barometer Average Annual Total Returns Periods Ended December 31, 2011 One Year Three Years Five Years Stocks Russell 1000 Index (Large-caps) 1.50% 14.81% –0.02% Russell 2000 Index (Small-caps) –4.18 15.63 0.15 Dow Jones U.S. Total Stock Market Index 0.52 15.24 0.28 MSCI All Country World Index ex USA (International) –13.71 10.70 –2.92 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 7.84% 6.77% 6.50% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 10.70 8.57 5.22 Citigroup Three-Month U.S. Treasury Bill Index 0.08 0.11 1.36 CPI Consumer Price Index 2.96% 2.39% 2.26% 1 Vanguard ® Balanced Portfolio Vanguard Balanced Portfolio returned 3.70% for 2011, a modest result that compared favorably with the average return of competing funds but was a few steps behind that of its unmanaged benchmark index. At year-end, the portfolio’s 30-day SEC yield stood at 2.68%. Please note that the portfolio returns in Vanguard Variable Insurance Fund are different from those in the Vanguard Variable Annuity (and other plans that invest in the fund), which take into account insurance-related expenses. A generally strong performance, with some missed opportunities During 2011, a balanced approach to the stock and bond markets proved a tonic for nerves frayed by unusual stock market volatility, an unexpected drop in interest rates, and headlines about Europe’s debt crisis and budgetary brinksmanship in Washington. The Balanced Portfolio’s return was between those of the two broad markets, but not quite as strong as it could have been because of the subpar returns from some of its stock holdings. This weakness was visible in the portfolio’s consumer-oriented sectors. Consumer discretionary stocks, which typically don’t perform well in times of economic duress, produced surprisingly strong 12-month returns. Because of its emphasis on value-oriented, dividend-paying stocks, the portfolio had limited exposure to some of this sector’s best performers, including higher-priced, fast-growing media stocks and upscale apparel makers. Missed opportunities also explained the portfolio’s weakness in consumer staples, another strong performer in 2011. As the valuation of food and household goods companies increased, the advisor perceived less opportunity in these stocks and limited the portfolio’s exposure. In the financial sector, traditionally a rich source of dividends, the portfolio paid a price for its above-benchmark exposure to banks, brokerages, and insurance companies, which continue to grapple with bad loans and other legacies of the financial crisis and its recessionary aftermath. On the bond side, the portfolio offset some of its stock shortfalls with better-than-benchmark returns. The advisor limited its exposure to banking bonds, which struggled, and emphasized longer-term securities, which rallied as long-term interest rates tumbled. The benefits of balance are evident in the portfolio’s ten-year record Over the past decade, Vanguard Balanced Portfolio has produced an annual average return of 6.19%, superior to the results of its benchmark and peer group. In a disappointing decade for stocks, the portfolio has also been ahead of the broad U.S. stock market—an unexpected outcome for a stock and bond mix, but a powerful illustration of the benefits of balance. The future is unpredictable. Balance among asset classes and broad diversification within them can be an effective response to this uncertainty. With its talented managers and low costs, Vanguard Balanced Portfolio can play a useful role within a long-term annuity program. Total Returns Ten Years Ended December 31, 2011 Year Ended Average December 31, 2011 Annual Return Vanguard Balanced Portfolio 3.70% 6.19% Composite Stock/Bond Index 1 4.31 4.26 Variable Insurance Mixed-Asset Target Growth Funds Average 2 –1.65 3.39 The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. Expense Ratios 3 Your Portfolio Compared With Its Peer Group Variable Insurance Mixed-Asset Target Growth Portfolio Funds Average Balanced Portfolio 0.30% 0.49% 1 Weighted 65% S&P 500 Index and 35% Barclays Capital U.S. Credit A or Better Bond Index. 2 Derived from data provided by Lipper Inc. 3 The portfolio expense ratio shown is from the prospectus dated October 19, 2011, and represents estimated costs for the current fiscal year. For the fiscal year ended December 31, 2011, the Balanced Portfolio’s expense ratio was 0.29%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2010. 2 Vanguard Balanced Portfolio Advisor’s Report The Balanced Portfolio returned 3.70% for the fiscal year ended December 31, 2011. This performance trailed the 4.31% return of the portfolio’s composite benchmark, which is weighted 65% in large cap stocks and 35% in high-quality corporate bonds. However, the portfolio topped the average return of peer funds. Investment environment The fiscal year was an extremely volatile one for the capital markets as concern about the health of the global economy increased. Broadly speaking, non-U.S. stock markets declined, while U.S. equities, as defined by the S&P 500 Index, generated a modest 2.1% gain. Investors’ risk appetite dropped later in the period as negative sentiment began to weigh more heavily upon market participants. The absence of decisive leadership regarding the U.S. debt ceiling was unnerving, as was the deepening European debt crisis. The equity market experienced a flight to the perceived safety of consumer staples. Bonds recorded positive total returns for the year. We expect that credit markets will continue to perform well on the strength of corporate credit fundamentals. However, we remain vigilant, continuing to monitor risks that could alter our favorable outlook. The outcome of the current European crisis is unclear. Numerous other risks exist as well, including the threat of rising global inflation. In a typical economic cycle, a prolonged period of slow growth would see businesses struggling with slower demand for goods and services, higher inventories, and lower earnings. Corporate bonds usually underperform in such an environment. The difference in this current cycle is that the business sector responded early and aggressively to the slowdown by cutting costs, including labor, to meet reduced demand. As a result, balance sheets and credit quality are in good shape, and the corporate bond sector, where we focus our fixed income investments, has held up well. Our successes Strong stock selection within the information technology sector bolstered relative performance within the equity portion of the portfolio, as did our stock picks in health care and energy. Top contributors to our performance compared with the benchmark included Eli Lilly, Pfizer, and IBM. The portfolio also benefited from a lack of exposure to poorly performing Citigroup. The stock of the large pharmaceutical company Eli Lilly continued to recover from last year’s weakness. The market has responded favorably to some promising developments; the company has ten new products in Phase III trials focused on strong growth areas such as diabetes, neuroscience, and oncology. Eli Lilly also has a solid track record of returning cash to shareholders, including a large, stable dividend. Pfizer is the largest U.S. pharmaceutical company, and its stock continued to benefit from the market’s flight to safety. Pfizer is well-positioned to expand in Selected Equity Portfolio Changes: Year Ended December 31, 2011 Additions Comments Microsoft We increased our position in Microsoft as we see an extremely attractive risk-to-reward ratio at current valuations. The price of the stock suggests market participants do not have particularly high expectations, yet earnings growth at the company remains strong, driven in part by an enterprise PC upgrade cycle. Cash- flow generation is solid and may be underappreciated by the market as well. In our view, the upside potential of this stock more than adequately compensates investors for the downside risks they bear. Walt Disney We found a compelling entry point from a valuation standpoint and initiated a position in Disney. We see strong earnings growth ahead, driven by accelerating revenue growth at ESPN, a theme- parks recovery, and a strong, long-term creative cycle spurring studio and consumer products growth. Deletions Comments News Corporation We sold News Corporation during the period. Our decision to exit was based on concern about management’s ability to execute effectively and avoid distraction following the phone hacking scandal. Marathon Oil This large U.S. refining and oil exploration company announced it would split refining and oil production into two companies, leading to a significant rally in the stock. We sold our position because it reached our fair value target. 3 Vanguard Balanced Portfolio emerging markets across the globe. We believe the company’s new drug for the treatment of rheumatoid arthritis, tofacitinib, and the anticoagulant apixaban, which is being developed in conjunction with Bristol-Myers Squibb, will help drive earnings growth. During the fiscal year, IBM’s stock benefited as the company showed signs of strong organic growth and used its robust free cash flow to repurchase shares. IBM is making steady progress toward its 2015 goal of doubling earnings. The portfolio’s fixed income portion was ahead of its benchmark thanks to favorable sector allocation decisions and yield curve-flattening strategies. Our underweighting of bonds in the banking sector and of sovereign and other foreign issuers aided performance. A slight underweighting in bonds with 2- to 3-year durations, combined with a modest overweighting in longer, 10- to 20-year-duration bonds, also helped. Long-term interest rates declined more than shorter rates as investors sought yield and the Federal Reserve commenced its Operation Twist to push longer-maturity yields lower. Our shortfalls While the portfolio’s bonds did their job of dampening the volatility caused by the equity markets, we were disappointed that the stocks we chose did not provide more downside protection. The portfolio’s equity portion finished behind the S&P 500 Index. Stock selection within the consumer discretionary sector detracted from relative results, as did our overweighting of the financial sector relative to the benchmark. An underweighting of consumer staples also hindered performance. Many high- quality, defensive consumer staples stocks were already at the high end of our valuation range, and we were reluctant to increase our exposure to them. In our view, such stocks went from fully valued to overvalued as market participants bid up prices of shares with perceived relative safety. We made a conscious decision not to chase these stocks as they rose. In light of the market’s response to the debt crisis and increasing fears of recession, that decision did not help during the period. In terms of individual stock holdings, those that detracted from our relative performance included Staples, MetLife, and UBS. Lack of exposure to Apple also hurt results. Shares of Staples, a leading office products supplier, have suffered from investors’ concern about the long-term relevance of office-product retailing in view of growing tablet use in the workplace. The company has also been hurt by stubbornly high unemployment and a lack of popular Apple products to sell, and we have reduced our exposure. Shares of MetLife, a leading life insurance and financial services company, fell as fears related to Europe’s predicament dampened market interest in life insurance firms. For UBS, poor trading results combined with a glaring $2.3 billion loss from a rogue trader sent shares lower. We trimmed our position as our patience for a turnaround began to wear thin. Our largest single absolute detractor was Bank of America. The company’s losses tied to Countrywide exceeded our expectations. We reduced our position as BofA’s litigation risk escalated. In the fixed income portfolio, security selection in the technology sector weighed on relative results, as did our choice of bonds within the communications sector. An overweighting in bonds rated below “A” hindered performance, but security selection within that group was strong. The portfolio’s positioning Going forward, we see good valuations in many high-quality, defensive stocks outside of the consumer staples sector. We have been buying when we find those accompanied by good balance sheets and generous dividend yields—Ford, Dow Chemical, and Raytheon are a few examples. While financials were a key culprit in the recent underperformance, we own high-quality financial services companies that are poised to take market share from their more troubled peers. As of the fiscal year-end, the equity portion of the portfolio was overweighted in the health care, financial, and energy sectors and underweighted in information tech nology, consumer staples, and consumer discretionary stocks. The bond portfolio remains close to neutral with respect to overall duration, while we maintain our curve-flattening positions. We remain largely invested in corporate bonds, although we also hold Treasuries, which tend to provide some degree of downside protection when the economic cycle takes an unexpected turn for the worse. We also have a large out-of-benchmark position in agency mortgage-backed securities that offer attractive yields and superior liquidity relative to corporate bonds. Edward P. Bousa, CFA, Senior Vice President and Equity Portfolio Manager John C. Keogh, Senior Vice President and Fixed Income Portfolio Manager Wellington Management Company,LLP January 13, 2012 4 Vanguard Balanced Portfolio Portfolio Profile As of December 31, 2011 Total Portfolio Characteristics Yield 1 2.7% Turnover Rate 36% Expense Ratio 2 0.30% Short-Term Reserves 3.1% Total Portfolio Volatility Measures 3 Portfolio Versus Portfolio Versus Composite Index 4 Broad Index 5 R-Squared 0.98 0.94 Beta 0.98 0.63 Equity Characteristics Comparative Broad Portfolio Index 6 Index 5 Number of Stocks 98 500 3,745 Median Market Cap $63.0B $52.0B $31.3B Price/Earnings Ratio 12.6x 14.1x 15.0x Price/Book Ratio 1.8x 2.1x 2.1x Dividend Yield 2.9% 2.0% 2.0% Return on Equity 20.1% 20.6% 19.0% Earnings Growth Rate 4.0% 7.4% 7.1% Foreign Holdings 9.1% 0.0% 0.0% Fixed Income Characteristics Comparative Broad Portfolio Index 7 Index 8 Number of Bonds 386 2,628 7,854 Yield to Maturity 3.1% 9 3.1% 2.2% Average Coupon 4.5% 4.7% 4.0% Average Effective Maturity 9.0 years 9.7 years 7.1 years Average Duration 5.8 years 6.5 years 5.0 years Ten Largest Stocks 10 (% of equity portfolio) Exxon Mobil Corp. Integrated Oil & Gas 4.1% AT&T Inc. Integrated Telecommunication Services 3.5 Chevron Corp. Integrated Oil & Gas 2.9 Wells Fargo & Co. Diversified Banks 2.8 Pfizer Inc. Pharmaceuticals 2.8 Microsoft Corp. Systems Software 2.5 International Business IT Consulting & Machines Corp. Other Services 2.4 Merck & Co. Inc. Pharmaceuticals 2.4 Eli Lilly & Co. Pharmaceuticals 2.0 JPMorgan Chase & Co. Diversified Financial Services 1.9 Top Ten 27.3% Top Ten as % of Total Net Assets 17.8% Sector Diversification (% of equity exposure) Comparative Broad Portfolio Index 6 Index 5 Consumer Discretionary 8.3% 10.7% 12.2% Consumer Staples 8.6 11.5 10.6 Energy 14.0 12.3 10.8 Financials 16.2 13.6 15.0 Health Care 15.8 11.9 11.4 Industrials 11.2 10.7 11.1 Information Technology 14.0 18.9 18.7 Materials 3.9 3.5 4.1 Telecommunication Services 3.5 3.0 2.5 Utilities 4.5 3.9 3.6 Portfolio Asset Allocation 1 30-day SEC yield for the portfolio. See definition on the next page. 2 The expense ratio shown is from the prospectus dated October 19, 2011, and represents estimated costs for the current fiscal year. For the fiscal year ended December 31, 2011, the Balanced Portfolio’s expense ratio was 0.29%. 3 For an explanation of R-squared, beta, and other terms used here, see definitions on the next page. 4 Composite Stock/Bond Index, weighted 65% S&P 500 Index and 35% Barclays Capital U.S. Credit A or Better Index. 5 Dow Jones U.S. Total Stock Market Index. 6 S&P 500 Index. 7 Barclays Capital U.S. Credit A or Better Bond Index. 8 Barclays Capital U.S. Aggregate Bond Index. 9 Before expenses. 10 The holdings listed exclude any temporary cash investments and equity index products. 5 Vanguard Balanced Portfolio Distribution by Credit Quality (% of fixed income portfolio) U.S. Government 14.3% Aaa 3.8 Aa 17.7 A 44.9 Baa 10.8 Not Rated 8.5 Sector Diversification 1 (% of fixed income portfolio) Asset-Backed/Commercial Mortgage-Backed 3.8% Finance 32.2 Foreign 3.3 Government Mortgage-Backed 9.7 Industrial 31.5 Treasury/Agency 4.0 Utilities 9.5 Other 6.0 Equity Investment Focus Fixed Income Investment Focus 30-Day SEC Yield. A portfolio’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the portfolio’s security holdings in the previous 30 days are used to calculate the portfolio’s hypothetical net income for that period, which is then annualized and divided by the portfolio’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the portfolio’s actual experience. As a result, the portfolio’s income distributions may be higher or lower than implied by the SEC yield. Beta. A measure of the magnitude of a portfolio’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a portfolio with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the portfolio and the index. Credit Quality. The credit ratings assigned to fixed income securities are an indicator of risk. They represent a rating agency’s assessment of the issuer’s ability to meet its obligations. For this report, credit-quality ratings for each issue are obtained from Barclays Capital using ratings derived from Moody’s Investors Service, Fitch Ratings, and Standard & Poor’s. When ratings from all three agencies are available, the median rating is used; when ratings are available from two of the agencies, the lower rating is used; and when one rating is available, that rating is used. Equity Exposure. A measure that reflects a portfolio’s investments in stocks and stock futures. Any holdings in short-term reserves are excluded. R-Squared. A measure of how much of a portfolio’s past returns can be explained by the returns from the market in general, as measured by a given index. If a portfolio’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the portfolio’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the portfolio and the index. 1 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. 6 Vanguard Balanced Portfolio Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the portfolio. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on portfolio distributions or on the sale of portfolio shares. Nor do the returns reflect fees and expenses associated with the annuity or life insurance program through which a shareholder invests. If these fees and expenses were included, the portfolio’s returns would be lower. Cumulative Performance: December 31, 2001–December 31, 2011 Initial Investment of $10,000 Average Annual Total Returns Final Value Periods Ended December 31, 2011 of a $10,000 One Year Five Years Ten Years Investment Balanced Portfolio 3.70% 3.49% 6.19% $18,228 Dow Jones U.S. Total Stock Market Index 0.52 0.28 3.90 14,657 S&P 500 Index 2.11 –0.25 2.92 13,335 Composite Stock/Bond Index 1 4.31 2.34 4.26 15,183 Variable Insurance Mixed-Asset Target Growth Funds Average 2 –1.65 0.72 3.39 13,961 Fiscal-Year Total Returns (%): December 31, 2001–December 31, 2011 1 Weighted 65% S&P 500 Index and 35% Barclays Capital U.S. Credit A or Better Bond Index. 2 Derived from data provided by Lipper Inc. See Financial Highlights for dividend and capital gains information. 7 Vanguard Balanced Portfolio Financial Statements Statement of Net Assets As of December 31, 2011 The portfolio reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the portfolio’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the portfolio files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the portfolio’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (65.5%) Consumer Discretionary (5.4%) Comcast Corp. Class A 696,975 16,525 Walt Disney Co. 324,700 12,176 Target Corp. 201,600 10,326 Time Warner Inc. 232,266 8,394 Johnson Controls Inc. 261,900 8,187 Lowe’s Cos. Inc. 282,200 7,162 * Ford Motor Co. 608,550 6,548 Staples Inc. 335,100 4,655 Home Depot Inc. 85,700 3,603 77,576 Consumer Staples (5.6%) Procter & Gamble Co. 232,667 15,521 Philip Morris International Inc. 197,450 15,496 PepsiCo Inc. 221,000 14,663 CVS Caremark Corp. 197,000 8,034 Anheuser-Busch InBev NV 131,222 8,009 Unilever NV 226,300 7,778 Coca-Cola Co. 90,600 6,339 Archer-Daniels-Midland Co. 159,400 4,559 80,399 Energy (9.2%) Exxon Mobil Corp. 450,925 38,220 Chevron Corp. 254,300 27,057 Anadarko Petroleum Corp. 199,200 15,205 Occidental Petroleum Corp. 102,700 9,623 Total SA ADR 180,112 9,206 Baker Hughes Inc. 159,400 7,753 BG Group plc 319,596 6,828 BP plc ADR 112,900 4,825 Encana Corp. 252,272 4,675 Petroleo Brasileiro SA ADR 174,300 4,331 Cenovus Energy Inc. 103,672 3,442 131,165 Financials (10.6%) Wells Fargo & Co. 939,700 25,898 JPMorgan Chase & Co. 528,648 17,578 ACE Ltd. 170,000 11,921 PNC Financial Services Group Inc. 190,200 10,969 MetLife Inc. 296,200 9,236 BlackRock Inc. 47,300 8,431 Chubb Corp. 101,000 6,991 Prudential Financial Inc. 135,900 6,811 US Bancorp 249,500 6,749 Standard Chartered plc 305,620 6,685 Goldman Sachs Group Inc. 72,200 6,529 Bank of America Corp. 765,500 4,256 Barclays plc 1,463,913 4,009 Swiss Re AG 72,351 3,678 Market Value • Shares ($000) HSBC Holdings plc ADR 94,000 3,581 * UBS AG 285,971 3,383 Mitsubishi UFJ Financial Group Inc. 789,700 3,343 Marsh & McLennan Cos. Inc. 105,400 3,333 Morgan Stanley 197,100 2,982 State Street Corp. 62,200 2,507 Hartford Financial Services Group Inc. 139,800 2,272 151,142 Health Care (10.3%) Pfizer Inc. 1,195,123 25,863 Merck & Co. Inc. 591,589 22,303 Eli Lilly & Co. 440,600 18,311 Johnson & Johnson 236,200 15,490 Medtronic Inc. 349,000 13,349 Cardinal Health Inc. 244,600 9,933 AstraZeneca plc ADR 185,000 8,564 Teva Pharmaceutical Industries Ltd. ADR 178,900 7,220 Bristol-Myers Squibb Co. 204,500 7,207 UnitedHealth Group Inc. 123,800 6,274 * Celgene Corp. 90,700 6,131 Amgen Inc. 67,900 4,360 * Gilead Sciences Inc. 65,700 2,689 147,694 Industrials (7.4%) General Electric Co. 765,700 13,714 United Parcel Service Inc. Class B 174,500 12,772 Honeywell International Inc. 188,300 10,234 Deere & Co. 123,900 9,584 Waste Management Inc. 285,000 9,322 FedEx Corp. 106,700 8,910 Siemens AG 85,592 8,189 General Dynamics Corp. 113,700 7,551 Raytheon Co. 147,700 7,146 Canadian National Railway Co. 72,800 5,719 Northrop Grumman Corp. 84,200 4,924 Schneider Electric SA 76,956 4,023 Emerson Electric Co. 65,500 3,052 105,140 Information Technology (9.2%) Microsoft Corp. 906,900 23,543 International Business Machines Corp. 121,300 22,305 Texas Instruments Inc. 422,100 12,287 Intel Corp. 476,800 11,563 Cisco Systems Inc. 549,100 9,928 Market Value • Shares ($000) Automatic Data Processing Inc. 180,100 9,727 * eBay Inc. 313,900 9,521 Qualcomm Inc. 170,900 9,348 Oracle Corp. 327,850 8,409 Accenture plc Class A 154,800 8,240 Taiwan Semiconductor Manufacturing Co. Ltd. ADR 345,411 4,459 SAP AG ADR 37,675 1,995 131,325 Materials (2.6%) Dow Chemical Co. 398,400 11,458 Air Products & Chemicals Inc. 103,300 8,800 BASF SE 85,230 5,934 CRH plc ADR 209,500 4,152 Kinross Gold Corp. 345,800 3,942 ArcelorMittal 143,400 2,609 36,895 Telecommunication Services (2.3%) AT&T Inc. 1,088,622 32,920 Utilities (2.9%) NextEra Energy Inc. 201,100 12,243 Dominion Resources Inc. 227,600 12,081 PG&E Corp. 214,500 8,842 Exelon Corp. 199,400 8,648 41,814 Total Common Stocks (Cost $766,777) 8 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) U.S. Government and Agency Obligations (4.6%) U.S. Government Securities (1.2%) United States Treasury Note/Bond 0.125% 9/30/13 1,200 1,198 United States Treasury Note/Bond 0.250% 9/15/14 1,100 1,098 United States Treasury Note/Bond 1.500% 6/30/16 14,300 14,789 United States Treasury Note/Bond 2.125% 8/15/21 700 717 17,802 Conventional Mortgage-Backed Securities (3.1%) 1,2,3 Freddie Mac Gold Pool 3.500% 2/1/41– 1/1/42 11,999 12,333 Freddie Mac Gold Pool 4.000% 11/1/13– 9/1/41 29,492 30,975 2 Ginnie Mae I Pool 7.000% 11/15/31– 11/15/33 291 337 2 Ginnie Mae I Pool 8.000% 9/15/30– 9/15/30 82 84 43,729 Nonconventional Mortgage-Backed Securities (0.3%) Fannie Mae REMICS 3.500% 4/25/31 245 252 Fannie Mae REMICS 4.000% 9/25/29– 5/25/31 470 511 Freddie Mac REMICS 3.500% 3/15/31 145 149 Freddie Mac REMICS 4.000% 12/15/30– 4/15/31 2,726 2,960 3,872 Total U.S. Government and Agency Obligations (Cost $63,266) Asset-Backed/Commercial Mortgage-Backed Securities (0.9%) 2 Ally Auto Receivables Trust 1.350% 12/15/15 315 316 Ally Master Owner Trust 2.880% 4/15/15 500 509 2 Ally Master Owner Trust 2.150% 1/15/16 1,351 1,368 2 AmeriCredit Automobile Receivables Trust 1.170% 1/8/16 260 259 Avis Budget Rental Car Funding AESOP LLC 2.090% 4/20/15 1,375 1,388 2 Credit Suisse First Boston Mortgage Securities Corp. 4.597% 3/15/35 766 781 2 Credit Suisse First Boston Mortgage Securities Corp. 5.183% 11/15/36 102 104 Ford Credit Floorplan Master Owner Trust 2.120% 2/15/16 520 527 Ford Credit Floorplan Master Owner Trust 4.200% 2/15/17 890 956 2 GE Capital Commercial Mortgage Corp. 5.145% 7/10/37 375 389 2 GE Capital Credit Card Master Note Trust 3.800% 11/15/17 870 930 Hertz Vehicle Financing LLC 4.260% 3/25/14 710 730 Hertz Vehicle Financing LLC 2.200% 3/25/16 890 905 2 JP Morgan Chase Commercial Mortgage Securities Corp. 4.994% 7/12/35 961 982 Marriott Vacation Club Owner Trust 5.362% 10/20/28 106 109 2 Morgan Stanley Dean Witter Capital I 5.080% 9/15/37 494 503 Santander Consumer Acquired Receivables Trust 1.400% 10/15/14 650 651 Santander Drive Auto Receivables Trust 1.830% 11/17/14 695 697 2 Santander Drive Auto Receivables Trust 2.350% 11/16/15 245 242 2 World Omni Automobile Lease Securitization Trust 1.490% 10/15/14 680 683 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $12,951) Face Market Maturity Amount Value • Coupon Date ($000) ($000) Corporate Bonds (23.0%) Finance (10.1%) Banking (7.4%) American Express Bank FSB 5.550% 10/17/12 1,500 1,550 American Express Credit Corp. 5.875% 5/2/13 1,300 1,367 American Express Credit Corp. 2.750% 9/15/15 100 100 4 ANZ National International Ltd. 2.375% 12/21/12 435 437 4 ANZ National International Ltd. 6.200% 7/19/13 600 638 Bank of America Corp. 6.000% 9/1/17 2,510 2,453 Bank of America Corp. 5.750% 12/1/17 500 477 Bank of America NA 5.300% 3/15/17 2,000 1,821 Bank of New York Mellon Corp. 4.950% 3/15/15 1,345 1,450 Bank of Nova Scotia 3.400% 1/22/15 2,100 2,208 Barclays Bank plc 2.375% 1/13/14 2,100 2,026 BB&T Corp. 4.900% 6/30/17 1,000 1,086 Bear Stearns Cos. LLC 6.400% 10/2/17 235 263 Bear Stearns Cos. LLC 7.250% 2/1/18 425 497 BNY Mellon NA 4.750% 12/15/14 250 271 Canadian Imperial Bank of Commerce 2.350% 12/11/15 1,400 1,409 Capital One Bank USA NA 6.500% 6/13/13 650 685 Citigroup Inc. 5.300% 10/17/12 1,500 1,524 Citigroup Inc. 4.587% 12/15/15 570 574 Citigroup Inc. 3.953% 6/15/16 826 823 Citigroup Inc. 6.125% 11/21/17 2,320 2,477 Citigroup Inc. 5.375% 8/9/20 300 308 Citigroup Inc. 6.625% 6/15/32 2,000 1,843 Citigroup Inc. 6.125% 8/25/36 1,000 873 Citigroup Inc. 8.125% 7/15/39 180 220 4 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 3.200% 3/11/15 1,300 1,335 4 Credit Agricole SA 3.500% 4/13/15 1,255 1,169 Credit Suisse 5.000% 5/15/13 2,250 2,314 Credit Suisse 5.400% 1/14/20 1,050 983 Credit Suisse New York 2.200% 1/14/14 1,220 1,211 Credit Suisse USA Inc. 6.500% 1/15/12 1,000 1,001 Deutsche Bank AG 5.375% 10/12/12 825 837 Deutsche Bank Financial LLC 5.375% 3/2/15 1,963 1,925 Goldman Sachs Group Inc. 6.000% 5/1/14 750 784 Goldman Sachs Group Inc. 5.350% 1/15/16 2,500 2,559 Goldman Sachs Group Inc. 5.625% 1/15/17 1,000 980 Goldman Sachs Group Inc. 5.950% 1/18/18 1,325 1,353 Goldman Sachs Group Inc. 6.450% 5/1/36 2,000 1,794 Goldman Sachs Group Inc. 6.750% 10/1/37 1,360 1,271 Goldman Sachs Group Inc. 6.250% 2/1/41 470 460 4 HBOS plc 6.000% 11/1/33 1,415 880 4 HSBC Bank plc 2.000% 1/19/14 700 692 4 HSBC Bank plc 3.500% 6/28/15 500 505 4 HSBC Bank plc 4.750% 1/19/21 1,700 1,742 HSBC Bank USA NA 4.625% 4/1/14 1,290 1,322 HSBC Holdings plc 6.500% 5/2/36 1,000 1,022 HSBC Holdings plc 6.100% 1/14/42 500 581 4 ING Bank NV 2.650% 1/14/13 1,000 998 4 ING Bank NV 2.000% 10/18/13 1,000 970 JPMorgan Chase & Co. 5.125% 9/15/14 1,000 1,054 JPMorgan Chase & Co. 3.700% 1/20/15 500 519 JPMorgan Chase & Co. 6.000% 1/15/18 1,500 1,681 JPMorgan Chase & Co. 6.300% 4/23/19 265 300 JPMorgan Chase & Co. 4.950% 3/25/20 1,000 1,054 JPMorgan Chase & Co. 5.600% 7/15/41 2,400 2,577 JPMorgan Chase & Co. 5.400% 1/6/42 450 463 2 JPMorgan Chase & Co. 7.900% 12/29/49 983 1,042 Merrill Lynch & Co. Inc. 6.050% 5/16/16 2,000 1,889 Merrill Lynch & Co. Inc. 6.875% 4/25/18 1,250 1,232 Merrill Lynch & Co. Inc. 6.220% 9/15/26 1,000 825 Morgan Stanley 6.750% 10/15/13 1,000 1,037 Morgan Stanley 6.000% 5/13/14 1,000 1,014 9 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Morgan Stanley 6.000% 4/28/15 1,000 1,002 Morgan Stanley 3.800% 4/29/16 255 235 Morgan Stanley 5.450% 1/9/17 1,000 962 Morgan Stanley 5.750% 1/25/21 1,140 1,057 Morgan Stanley 6.250% 8/9/26 3,000 2,815 National City Corp. 6.875% 5/15/19 1,000 1,124 4 Nordea Bank AB 2.125% 1/14/14 1,010 994 4 Nordea Bank AB 3.700% 11/13/14 570 579 Northern Trust Corp. 5.200% 11/9/12 1,025 1,064 Northern Trust Corp. 3.450% 11/4/20 255 262 Paribas 6.950% 7/22/13 2,000 2,021 PNC Bank NA 4.875% 9/21/17 1,500 1,567 2 PNC Financial Services Group Inc. 8.250% 5/31/49 1,300 1,290 4 Societe Generale SA 5.200% 4/15/21 2,100 1,771 4 Standard Chartered plc 3.850% 4/27/15 380 383 State Street Corp. 5.375% 4/30/17 2,775 3,200 4 Svenska Handelsbanken AB 4.875% 6/10/14 1,400 1,458 Toronto-Dominion Bank 1.375% 7/14/14 860 870 UBS AG 3.875% 1/15/15 1,000 995 UBS AG 5.875% 7/15/16 1,500 1,512 US Bancorp 2.875% 11/20/14 800 835 US Bank NA 6.300% 2/4/14 1,000 1,097 Wachovia Bank NA 6.600% 1/15/38 2,000 2,250 Wachovia Corp. 5.250% 8/1/14 1,160 1,225 Wachovia Corp. 7.500% 4/15/35 1,000 1,249 Wells Fargo & Co. 5.125% 9/1/12 1,000 1,026 Wells Fargo & Co. 5.250% 10/23/12 1,000 1,035 Wells Fargo & Co. 3.625% 4/15/15 925 969 Wells Fargo & Co. 5.625% 12/11/17 820 931 Brokerage (0.1%) Ameriprise Financial Inc. 5.300% 3/15/20 305 328 Charles Schwab Corp. 4.950% 6/1/14 380 411 Finance Companies (0.5%) General Electric Capital Corp. 5.450% 1/15/13 790 828 General Electric Capital Corp. 2.950% 5/9/16 500 514 General Electric Capital Corp. 4.625% 1/7/21 2,500 2,612 General Electric Capital Corp. 5.300% 2/11/21 795 843 General Electric Capital Corp. 6.750% 3/15/32 1,000 1,167 General Electric Capital Corp. 6.150% 8/7/37 1,545 1,699 Insurance (1.6%) ACE INA Holdings Inc. 2.600% 11/23/15 600 611 ACE INA Holdings Inc. 5.800% 3/15/18 1,295 1,508 Aetna Inc. 6.500% 9/15/18 335 406 Allstate Corp. 5.000% 8/15/14 1,000 1,083 Allstate Corp. 6.750% 5/15/18 1,000 1,170 2 Allstate Corp. 6.125% 5/15/67 1,000 913 Berkshire Hathaway Finance Corp. 4.625% 10/15/13 2,000 2,127 Genworth Global Funding Trusts 5.750% 5/15/13 1,000 1,018 Hartford Financial Services Group Inc. 6.000% 1/15/19 165 169 Massachusetts Mutual Life Insurance Co. 7.625% 11/15/23 2,000 2,586 4 Metropolitan Life Global Funding I 5.125% 6/10/14 2,000 2,150 4 New York Life Insurance Co. 5.875% 5/15/33 2,100 2,407 Prudential Financial Inc. 5.150% 1/15/13 425 441 Prudential Financial Inc. 4.750% 4/1/14 2,300 2,425 Prudential Financial Inc. 3.000% 5/12/16 450 448 4 TIAA Global Markets Inc. 5.125% 10/10/12 1,380 1,423 UnitedHealth Group Inc. 6.000% 6/15/17 500 589 UnitedHealth Group Inc. 6.000% 2/15/18 700 830 UnitedHealth Group Inc. 3.875% 10/15/20 601 639 Face Market Maturity Amount Value • Coupon Date ($000) ($000) Other Finance (0.1%) NYSE Euronext 4.800% 6/28/13 1,570 1,650 Real Estate Investment Trusts (0.4%) Duke Realty LP 5.950% 2/15/17 75 81 Duke Realty LP 6.500% 1/15/18 225 249 HCP Inc. 3.750% 2/1/16 210 214 Simon Property Group LP 5.100% 6/15/15 1,000 1,094 Simon Property Group LP 6.100% 5/1/16 1,800 2,036 4 WCI Finance LLC/ WEA Finance LLC 5.700% 10/1/16 1,000 1,075 4 WEA Finance LLC 7.125% 4/15/18 1,000 1,114 145,391 Industrial (9.9%) Basic Industry (0.3%) Agrium Inc. 6.125% 1/15/41 210 254 EI du Pont de Nemours & Co. 4.750% 11/15/12 440 456 EI du Pont de Nemours & Co. 2.750% 4/1/16 1,400 1,486 Pacific Beacon LLC 5.379% 7/15/26 328 357 Rio Tinto Finance USA Ltd. 6.500% 7/15/18 1,500 1,806 Capital Goods (0.8%) Caterpillar Financial Services Corp. 6.200% 9/30/13 1,000 1,091 Caterpillar Inc. 3.900% 5/27/21 915 1,003 General Dynamics Corp. 3.875% 7/15/21 355 383 General Electric Co. 5.250% 12/6/17 1,735 1,995 Honeywell International Inc. 4.250% 3/1/21 1,002 1,131 Raytheon Co. 1.625% 10/15/15 880 881 4 Siemens Financieringsmaatschappij NV 5.750% 10/17/16 2,225 2,568 United Technologies Corp. 4.875% 5/1/15 325 364 United Technologies Corp. 7.500% 9/15/29 770 1,080 United Technologies Corp. 6.050% 6/1/36 675 850 Communication (2.0%) AT&T Inc. 4.950% 1/15/13 1,250 1,304 AT&T Inc. 5.100% 9/15/14 500 551 AT&T Inc. 5.600% 5/15/18 1,000 1,163 AT&T Inc. 6.450% 6/15/34 1,595 1,923 AT&T Inc. 6.800% 5/15/36 500 634 BellSouth Corp. 6.550% 6/15/34 2,975 3,524 BellSouth Telecommunications Inc. 7.000% 12/1/95 1,000 1,253 CBS Corp. 4.300% 2/15/21 675 701 Comcast Corp. 5.700% 5/15/18 500 575 DIRECTV Holdings LLC/ DIRECTV Financing Co. Inc. 3.125% 2/15/16 210 214 DIRECTV Holdings LLC/ DIRECTV Financing Co. Inc. 3.500% 3/1/16 800 825 DIRECTV Holdings LLC/ DIRECTV Financing Co. Inc. 5.200% 3/15/20 500 541 DIRECTV Holdings LLC/ DIRECTV Financing Co. Inc. 6.375% 3/1/41 635 730 Discovery Communications LLC 5.625% 8/15/19 80 92 Discovery Communications LLC 5.050% 6/1/20 420 465 France Telecom SA 4.375% 7/8/14 765 810 Grupo Televisa SAB 6.625% 1/15/40 630 715 NBCUniversal Media LLC 4.375% 4/1/21 600 635 News America Inc. 4.500% 2/15/21 375 394 News America Inc. 6.150% 2/15/41 800 917 Telefonica Emisiones SAU 3.992% 2/16/16 910 878 Time Warner Cable Inc. 5.850% 5/1/17 830 945 Time Warner Cable Inc. 6.750% 6/15/39 750 890 Verizon Communications Inc. 5.500% 2/15/18 1,225 1,434 Verizon Communications Inc. 3.500% 11/1/21 730 760 10 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Verizon Communications Inc. 5.850% 9/15/35 475 566 Verizon Communications Inc. 6.900% 4/15/38 290 390 Verizon Communications Inc. 4.750% 11/1/41 290 313 Verizon Global Funding Corp. 7.750% 12/1/30 1,590 2,212 Vodafone Group plc 5.000% 12/16/13 1,000 1,075 Vodafone Group plc 2.875% 3/16/16 1,100 1,151 Consumer Cyclical (1.4%) 4 American Honda Finance Corp. 4.625% 4/2/13 1,000 1,038 CVS Caremark Corp. 4.875% 9/15/14 800 874 CVS Caremark Corp. 5.750% 6/1/17 585 683 Daimler Finance North America LLC 6.500% 11/15/13 1,145 1,242 Daimler Finance North America LLC 8.500% 1/18/31 1,000 1,397 Home Depot Inc. 3.950% 9/15/20 500 541 Lowe’s Cos. Inc. 6.875% 2/15/28 710 901 Lowe’s Cos. Inc. 6.500% 3/15/29 1,000 1,237 Staples Inc. 9.750% 1/15/14 675 769 Time Warner Inc. 4.875% 3/15/20 500 544 Time Warner Inc. 6.500% 11/15/36 520 637 Toyota Motor Credit Corp. 2.800% 1/11/16 1,105 1,150 Wal-Mart Stores Inc. 3.250% 10/25/20 742 793 Wal-Mart Stores Inc. 4.250% 4/15/21 1,000 1,156 Wal-Mart Stores Inc. 5.625% 4/15/41 2,290 2,941 Walt Disney Co. 5.625% 9/15/16 1,000 1,183 Western Union Co. 5.930% 10/1/16 2,000 2,256 Consumer Noncyclical (3.2%) Altria Group Inc. 4.125% 9/11/15 500 542 Altria Group Inc. 4.750% 5/5/21 455 500 Amgen Inc. 2.300% 6/15/16 635 634 Amgen Inc. 4.500% 3/15/20 165 173 Amgen Inc. 5.150% 11/15/41 900 939 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 200 235 Anheuser-Busch InBev Worldwide Inc. 4.375% 2/15/21 2,000 2,225 AstraZeneca plc 6.450% 9/15/37 615 828 Baxter International Inc. 5.900% 9/1/16 502 598 4 Cargill Inc. 4.307% 5/14/21 2,092 2,273 4 Cargill Inc. 6.875% 5/1/28 645 844 4 Cargill Inc. 6.125% 4/19/34 1,270 1,519 Coca-Cola Co. 5.350% 11/15/17 1,500 1,804 Coca-Cola Enterprises Inc. 3.500% 9/15/20 500 522 Coca-Cola HBC Finance BV 5.125% 9/17/13 1,000 1,040 Coca-Cola HBC Finance BV 5.500% 9/17/15 700 765 Colgate-Palmolive Co. 7.600% 5/19/25 480 681 Diageo Capital plc 5.200% 1/30/13 620 650 Dr Pepper Snapple Group Inc. 2.900% 1/15/16 246 255 Express Scripts Inc. 6.250% 6/15/14 375 409 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 2,000 2,362 Hershey Co. 4.850% 8/15/15 380 425 Johnson & Johnson 2.150% 5/15/16 900 939 Johnson & Johnson 5.150% 7/15/18 500 602 Kellogg Co. 4.000% 12/15/20 1,400 1,482 Kimberly-Clark Corp. 5.000% 8/15/13 1,000 1,068 Kimberly-Clark Corp. 4.875% 8/15/15 1,000 1,122 Kraft Foods Inc. 5.375% 2/10/20 1,000 1,152 McKesson Corp. 3.250% 3/1/16 175 186 Medtronic Inc. 4.750% 9/15/15 1,000 1,127 Pepsi Bottling Group Inc. 7.000% 3/1/29 500 691 PepsiCo Inc. 3.100% 1/15/15 400 426 PepsiCo Inc. 3.125% 11/1/20 1,300 1,351 Pfizer Inc. 6.200% 3/15/19 1,400 1,731 Philip Morris International Inc. 4.500% 3/26/20 250 283 Philip Morris International Inc. 4.125% 5/17/21 1,025 1,138 Face Market Maturity Amount Value • Coupon Date ($000) ($000) 2 Procter & Gamble - Esop 9.360% 1/1/21 1,566 2,114 4 Roche Holdings Inc. 6.000% 3/1/19 750 911 4 SABMiller plc 6.500% 7/1/16 1,500 1,755 Sanofi 4.000% 3/29/21 1,130 1,251 St. Jude Medical Inc. 2.500% 1/15/16 666 685 4 Tesco plc 5.500% 11/15/17 1,500 1,742 Thermo Fisher Scientific Inc. 3.250% 11/20/14 235 250 Thermo Fisher Scientific Inc. 3.200% 5/1/15 265 281 Thermo Fisher Scientific Inc. 3.200% 3/1/16 260 276 Unilever Capital Corp. 4.250% 2/10/21 2,805 3,220 Energy (0.7%) Apache Finance Canada Corp. 7.750% 12/15/29 400 579 BP Capital Markets plc 3.125% 10/1/15 400 418 BP Capital Markets plc 3.200% 3/11/16 900 944 BP Capital Markets plc 4.750% 3/10/19 645 721 BP Capital Markets plc 4.500% 10/1/20 400 443 ConocoPhillips 5.200% 5/15/18 1,500 1,746 EOG Resources Inc. 5.625% 6/1/19 425 504 4 Motiva Enterprises LLC 5.750% 1/15/20 125 145 Occidental Petroleum Corp. 4.100% 2/1/21 1,020 1,136 Shell International Finance BV 3.250% 9/22/15 1,100 1,188 Shell International Finance BV 4.375% 3/25/20 1,000 1,165 Suncor Energy Inc. 5.950% 12/1/34 500 566 Other Industrial (0.1%) 4 Hutchison Whampoa International 03/13 Ltd. 6.500% 2/13/13 2,000 2,092 Technology (0.8%) Cisco Systems Inc. 4.450% 1/15/20 1,000 1,137 Dell Inc. 5.875% 6/15/19 910 1,067 Google Inc. 2.125% 5/19/16 685 713 Hewlett-Packard Co. 2.650% 6/1/16 500 495 Hewlett-Packard Co. 5.500% 3/1/18 865 961 Hewlett-Packard Co. 3.750% 12/1/20 1,000 984 Hewlett-Packard Co. 4.300% 6/1/21 1,500 1,523 International Business Machines Corp. 2.000% 1/5/16 425 438 International Business Machines Corp. 1.950% 7/22/16 430 441 International Business Machines Corp. 5.875% 11/29/32 2,000 2,510 Microsoft Corp. 4.000% 2/8/21 500 564 Oracle Corp. 6.125% 7/8/39 350 463 Transportation (0.6%) 2 Continental Airlines 2007-1 Class A Pass Through Trust 5.983% 4/19/22 874 913 4 ERAC USA Finance LLC 5.900% 11/15/15 500 563 4 ERAC USA Finance LLC 4.500% 8/16/21 125 127 4 ERAC USA Finance LLC 7.000% 10/15/37 1,000 1,178 2 Federal Express Corp. 1998 Pass Through Trust 6.720% 1/15/22 1,258 1,459 Norfolk Southern Corp. 7.700% 5/15/17 1,500 1,902 Southwest Airlines Co. 5.750% 12/15/16 1,500 1,678 2 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 8/1/22 474 508 United Parcel Service Inc. 4.875% 11/15/40 460 531 141,435 Utilities (3.0%) Electric (2.6%) Alabama Power Co. 5.550% 2/1/17 585 685 Ameren Illinois Co. 6.125% 12/15/28 1,000 1,105 Carolina Power & Light Co. 6.300% 4/1/38 365 495 Commonwealth Edison Co. 5.950% 8/15/16 770 905 Connecticut Light & Power Co. 5.650% 5/1/18 465 550 11 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Consolidated Edison Co. of New York Inc. 5.500% 9/15/16 700 821 Consolidated Edison Co. of New York Inc. 5.300% 12/1/16 890 1,038 Dominion Resources Inc. 5.200% 8/15/19 750 869 Duke Energy Carolinas LLC 5.250% 1/15/18 275 324 Duke Energy Carolinas LLC 5.100% 4/15/18 590 691 Duke Energy Carolinas LLC 3.900% 6/15/21 1,090 1,198 4 EDP Finance BV 5.375% 11/2/12 1,220 1,199 4 Enel Finance International NV 6.800% 9/15/37 1,285 1,134 Florida Power & Light Co. 5.650% 2/1/35 1,000 1,243 Florida Power & Light Co. 4.950% 6/1/35 1,000 1,139 Florida Power & Light Co. 5.950% 2/1/38 785 1,035 Florida Power Corp. 6.350% 9/15/37 200 268 Georgia Power Co. 5.400% 6/1/18 1,165 1,377 Midamerican Energy Holdings Co. 6.125% 4/1/36 1,000 1,196 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 1,500 1,736 Northern States Power Co. 6.250% 6/1/36 2,000 2,754 NSTAR 4.500% 11/15/19 90 100 Pacific Gas & Electric Co. 4.250% 5/15/21 300 327 PacifiCorp 6.250% 10/15/37 2,000 2,652 Peco Energy Co. 5.350% 3/1/18 565 666 Potomac Electric Power Co. 6.500% 11/15/37 750 990 PPL Energy Supply LLC 6.200% 5/15/16 453 505 Public Service Electric & Gas Co. 5.300% 5/1/18 1,900 2,248 San Diego Gas & Electric Co. 6.000% 6/1/26 600 772 South Carolina Electric & Gas Co. 6.050% 1/15/38 1,000 1,296 Southern California Edison Co. 6.000% 1/15/34 1,000 1,296 Southern California Edison Co. 5.550% 1/15/37 2,250 2,788 Wisconsin Electric Power Co. 4.500% 5/15/13 615 644 Wisconsin Electric Power Co. 5.700% 12/1/36 690 877 Natural Gas (0.3%) AGL Capital Corp. 6.375% 7/15/16 775 898 4 DCP Midstream LLC 6.450% 11/3/36 935 1,079 National Grid plc 6.300% 8/1/16 1,000 1,151 TransCanada PipeLines Ltd. 3.800% 10/1/20 1,220 1,311 Other Utility (0.1%) UGI Utilities Inc. 5.753% 9/30/16 1,170 1,358 42,720 Total Corporate Bonds (Cost $303,220) Sovereign Bonds (U.S. Dollar-Denominated) (1.0%) 4 Abu Dhabi National Energy Co. 5.875% 10/27/16 595 654 4 CDP Financial Inc. 4.400% 11/25/19 1,000 1,088 4 EDF SA 4.600% 1/27/20 1,200 1,239 International Bank for Reconstruction & Development 4.750% 2/15/35 2,000 2,513 Japan Finance Organization for Municipalities 4.625% 4/21/15 500 556 Kreditanstalt fuer Wiederaufbau 1.250% 10/26/15 1,518 1,525 Oesterreichische Kontrollbank AG 4.500% 3/9/15 1,500 1,629 Province of Ontario 1.375% 1/27/14 1,755 1,779 Province of Ontario 4.500% 2/3/15 2,000 2,205 Quebec 5.125% 11/14/16 1,000 1,164 4 Ras Laffan Liquefied Natural Gas Co. Ltd. III 5.500% 9/30/14 405 433 Total Sovereign Bonds (Cost $13,415) Face Market Maturity Amount Value • Coupon Date ($000) ($000) Taxable Municipal Bonds (1.9%) Atlanta GA Downtown Development Authority Revenue 6.875% 2/1/21 515 655 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 1,000 1,299 California GO 5.700% 11/1/21 265 291 California GO 7.550% 4/1/39 85 104 California GO 7.300% 10/1/39 125 149 California GO 7.600% 11/1/40 660 816 Chicago IL Metropolitan Water Reclamation District GO 5.720% 12/1/38 215 268 Chicago IL O’Hare International Airport Revenue 6.845% 1/1/38 530 586 Chicago IL O’Hare International Airport Revenue 6.395% 1/1/40 225 275 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 750 988 Illinois GO 5.365% 3/1/17 20 22 Illinois GO 5.665% 3/1/18 595 637 Illinois GO 5.877% 3/1/19 595 640 Illinois GO 5.100% 6/1/33 95 87 6 Kansas Development Finance Authority Revenue (Public Employees Retirement System) 5.501% 5/1/34 2,000 2,179 Los Angeles CA Department of Water & Power Revenue 6.008% 7/1/39 355 410 Los Angeles CA Unified School District GO 5.750% 7/1/34 1,400 1,549 Maryland Transportation Authority Facilities Projects Revenue 5.888% 7/1/43 545 691 Massachusetts Development Finance Agency Revenue (Harvard University) 6.300% 10/1/37 2,000 2,243 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.715% 8/15/39 1,000 1,243 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 325 457 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) 6.089% 11/15/40 165 200 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 410 585 New Jersey Turnpike Authority Revenue 7.102% 1/1/41 500 687 North Texas Tollway Authority System Revenue 6.718% 1/1/49 1,555 1,929 Ohana Military Communities LLC 5.558% 10/1/36 400 409 Ohana Military Communities LLC 5.780% 10/1/36 545 556 Oregon Department Transportation Highway Usertax Revenue 5.834% 11/15/34 655 801 Oregon GO 5.902% 8/1/38 490 583 6 Oregon School Boards Association GO 5.528% 6/30/28 2,000 2,236 Port Authority of New York & New Jersey Revenue 5.859% 12/1/24 325 388 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 265 325 12 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 305 388 South Carolina Public Service Authority Revenue 6.454% 1/1/50 300 412 University of California Regents Medical Center Revenue 6.583% 5/15/49 595 719 University of California Revenue 5.770% 5/15/43 1,010 1,160 Total Taxable Municipal Bonds (Cost $23,104) Temporary Cash Investment (3.0%) Repurchase Agreement (3.0%) Credit Suisse Securities (USA) LLC (Dated 12/30/11, Repurchase Value $43,600,000, collateralized by U.S. Treasury Note/Bond 4.250%, 11/15/14–5/15/39) (Cost $43,600) 0.020% 1/3/12 43,600 43,600 Total Investments (99.9%) (Cost $1,226,333) Other Assets and Liabilities (0.1%) Other Assets 7 9,686 Liabilities (8,937) 749 Net Assets (100%) Applicable to 75,666,806 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At December 31, 2011, net assets consisted of: Amount ($000) Paid-in Capital 1,204,119 Undistributed Net Investment Income 40,052 Accumulated Net Realized Losses (17,117) Unrealized Appreciation (Depreciation) Investment Securities 203,067 Futures Contracts 35 Foreign Currencies (7) Net Assets • See Note A in Notes to Financial Statements. * Non-income-producing security. 1 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. 2 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 3 Includes securities purchased on a when-issued or delayed-delivery basis for which the portfolio has not taken delivery as of December 31, 2011. 4 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2011, the aggregate value of these securities was $56,154,000, representing 3.9% of net assets. 5 Adjustable-rate security. 6 Scheduled principal and interest payments are guaranteed by AGM (Assured Guaranty Municipal Corporation). 7 Cash of $69,000, has been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. GO—General Obligation Bond. See accompanying Notes, which are an integral part of the Financial Statements. 13 Vanguard Balanced Portfolio Statement of Operations Year Ended December 31, 2011 ($000) Investment Income Income Dividends 1 25,785 Interest 20,327 Security Lending 105 Total Income 46,217 Expenses Investment Advisory Fees—Note B Basic Fee 921 Performance Adjustment 20 The Vanguard Group—Note C Management and Administrative 2,773 Marketing and Distribution 268 Custodian Fees 28 Auditing Fees 27 Shareholders’ Reports 34 Trustees’ Fees and Expenses 3 Total Expenses 4,074 Net Investment Income 42,143 Realized Net Gain (Loss) Investment Securities Sold 46,737 Futures Contracts (931) Swap Contracts 106 Foreign Currencies (8) Realized Net Gain (Loss) 45,904 Change in Unrealized Appreciation (Depreciation) Investment Securities (37,666) Futures Contracts 1 Swap Contracts (11) Foreign Currencies (12) Change in Unrealized Appreciation (Depreciation) (37,688) Net Increase (Decrease) in Net Assets Resulting from Operations 50,359 Statement of Changes in Net Assets Year Ended December 31, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 42,143 37,934 Realized Net Gain (Loss) 45,904 29,422 Change in Unrealized Appreciation (Depreciation) (37,688) 70,211 Net Increase (Decrease) in Net Assets Resulting from Operations 50,359 137,567 Distributions Net Investment Income (37,407) (38,910) Realized Capital Gain — — Total Distributions (37,407) (38,910) Capital Share Transactions Issued 139,431 125,477 Issued in Lieu of Cash Distributions 37,407 38,910 Redeemed (156,861) (149,364) Net Increase (Decrease) from Capital Share Transactions 19,977 15,023 Total Increase (Decrease) 32,929 113,680 Net Assets Beginning of Period End of Period 2 1 Dividends are net of foreign withholding taxes of $439,000. 2 Net Assets—End of Period includes undistributed net investment income of $40,052,000 and $35,263,000. See accompanying Notes, which are an integral part of the Financial Statements. 14 Vanguard Balanced Portfolio Financial Highlights For a Share Outstanding Year Ended December 31, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $18.70 $17.35 $14.85 $20.76 $20.62 Investment Operations Net Investment Income .552 .506 .526 .660 .640 Net Realized and Unrealized Gain (Loss) on Investments .143 1.369 2.674 (5.060) .980 Total from Investment Operations .695 1.875 3.200 (4.400) 1.620 Distributions Dividends from Net Investment Income (.495) (.525) (.700) (.640) (.590) Distributions from Realized Capital Gains — — — (.870) (.890) Total Distributions (.495) (.525) (.700) (1.510) (1.480) Net Asset Value, End of Period Total Return 3.70% 11.02% 22.90% –22.57% 8.36% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,430 $1,397 $1,284 $1,108 $1,547 Ratio of Total Expenses to Average Net Assets 1 0.29% 0.30% 0.31% 0.25% 0.24% Ratio of Net Investment Income to Average Net Assets 2.95% 2.90% 3.44% 3.54% 3.21% Portfolio Turnover Rate 36% 2 38% 30% 31% 21% 1 Includes performance-based investment advisory fee increases (decreases) of 0.00%, 0.01%, 0.01%, 0.01%, and 0.01%. 2 Includes 9% attributable to mortgage-dollar-roll activity. Notes to Financial Statements Vanguard Balanced Portfolio, a portfolio of Vanguard Variable Insurance Fund, is registered under the Investment Company Act of 1940 as an open-end investment company. The portfolio’s shares are only available for purchase by separate accounts of insurance companies as investments for variable annuity plans, variable life insurance contracts, or other variable benefit insurance contracts. Certain of the portfolio’s investments are in corporate debt instruments; the issuers’ abilities to meet their obligations may be affected by economic developments in their respective industries. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The portfolio consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio’s pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. 15 Vanguard Balanced Portfolio 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The portfolio uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 4. Swap Contracts: The portfolio may invest in credit default swaps to adjust the overall credit risk of the portfolio or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The portfolio has sold credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. The portfolio has also purchased credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional principal amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The notional amounts of swap contracts are not recorded in the Statement of Net Assets. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the portfolio under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the portfolio (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the portfolio) will be significantly less than the amount paid by the portfolio and, in a physically settled swap, the portfolio may receive an illiquid debt instrument. A risk for all types of swaps is that a counterparty will default on its obligation to pay net amounts due to the portfolio. The portfolio’s maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the portfolio and the counterparty and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the portfolio’s net assets decline below a certain level, triggering a payment by the portfolio if the portfolio is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the portfolio has posted. Any securities posted as collateral for open contracts are noted in the Statement of Net Assets. The portfolio has no open swap contacts at December 31, 2011. 16 Vanguard Balanced Portfolio 5. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The portfolio may enter into TBA sells to reduce its exposure to the mortgage-backed securities market or in order to dispose of mortgage-backed securities it owns under delayed-delivery arrangements. For TBA purchases, the portfolio maintains cash or short-term investments until settlement date in an amount sufficient to meet the purchase price. 6. Mortgage Dollar Rolls: The portfolio enters into mortgage-dollar-roll transactions, in which the portfolio sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The portfolio forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The portfolio has also entered into mortgage-dollar-roll transactions in which the portfolio buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The portfolio continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The portfolio accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the portfolio’s portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold (Other Assets) or Payables for Investment Securities Purchased (Liabilities) in the Statement of Net Assets. The primary risk associated with mortgage dollar rolls is that a counterparty will default on its obligations. This risk is mitigated by entering into mortgage dollar rolls only with highly rated counterparties, allocating transactions among numerous counterparties, and monitoring exposure to each counterparty. In April 2011, the Financial Accounting Standards Board adopted Accounting Standards Update (ASU) 2011–03, “Transfers and Servicing (Topic 860)—Reconsideration of Effective Control for Repurchase Agreements.” The ASU takes effect for periods beginning after December 15, 2011. Under the ASU, certain mortgage-dollar-roll transactions that previously would have been accounted for as purchases and sales may be accounted for as financing transactions. Treating these transactions as financing would have no impact on total return, but certain transactions that previously resulted in realized gains and losses would instead be reflected in net income and unrealized gains and losses. Management has concluded that treating the mortgage-dollar-roll arrangements entered into by the portfolio as purchases and sales continues to be appropriate. 7. Repurchase Agreements: The portfolio may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral, however such action may be subject to legal proceedings. 8. Federal Income Taxes: The portfolio intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the portfolio’s tax positions taken for all open federal income tax years (December 31, 2008–2011), and has concluded that no provision for federal income tax is required in the portfolio’s financial statements. 9. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 10. Security Lending: The portfolio may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The portfolio invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 11. Other: Dividend income is recorded on the ex-dividend date. Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. 17 Vanguard Balanced Portfolio B. Wellington Management Company, llp provides investment advisory services to the portfolio for a fee calculated at an annual percentage rate of average net assets. The basic fee is subject to quarterly adjustments based on the portfolio’s performance for the preceding three years relative to the combined index comprising the S&P 500 Index and the Barclays Capital U.S. Credit A or Better Bond Index. For the year ended December 31, 2011, the investment advisory fee represented an effective annual basic rate of 0.06% of the portfolio’s average net assets before an increase of $20,000 (0.00%) based on performance. C. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the portfolio under methods approved by the board of trustees. The portfolio has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At December 31, 2011, the portfolio had contributed capital of $228,000 to Vanguard (included in Other Assets), representing 0.02% of the portfolio’s net assets and 0.09% of Vanguard’s capitalization. The portfolio’s trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the portfolio’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
